








Exhibit 10.40




SEPARATION AGREEMENT AND GENERAL RELEASE

     WHEREAS, Sequa Corporation, 200 Park Avenue, New York, New York 10166, its
successors and assigns (collectively, “Employer”), and Howard M. Leitner, 48
Touchstone Way, Millwood, NY 10546, are parties to an Employment Agreement dated
as of December 16, 1999, as amended by Agreements dated October 25, 2002, March
1, 2003 and March 1, 2004 (collectively, the “Employment Agreement”), and


     WHEREAS, the parties wish to end that Employment Agreement and all of their
relationships,


     NOW THEREFORE, Employer and Howard M. Leitner, his heirs, executors,
administrators, successors, and assigns (collectively referred to throughout
this Separation Agreement and General Release as  “Employee”), enter into this
Separation Agreement and General Release (“Separation Agreement”) and agree
that:




1.

Resignation From Positions Held; Last Day of Employment.  Employee’s last day of
employment with Employer is January 25, 2006 (“Separation Date”).  Employee
agrees to submit a letter, in a form acceptable to the Employer and in
accordance with the Employer’s by-laws, the form of which letter is set forth on
Exhibit “A”, resigning all his positions with the Employer (including but not
limited to its affiliates, subsidiaries, divisions and joint ventures),
including but not limited to Senior Vice President, Finance, and member of the
Management Executive Committee of the Board of Directors, as well as all other
positions listed on Exhibit “B”.  Employee agrees to cooperate with Employer and
sign such other letters or documents as may be reasonably required to effectuate
Employee’s full resignation from all positions held by Employee with Employer,
including but not limited to its affiliates, subsidiaries, divisions and joint
ventures.  At the same time that Employee’s final paycheck is due, Employee will
be reimbursed for all remaining reasonable unpaid business expenses for which
documentation has been submitted and which were incurred in accordance with
Employer’s policies prior to the Separation Date.  Employee will be paid for all
accrued but unused vacation (which, as of January 25, 2006 equals 42 days) on or
before January 25, 2006.




2.

Termination of Agreements.   The parties agree that the Employment Agreement and
the Sequa Corporation Trade Secret Agreement between Employee and Employer dated
March 1, 2004 (“Trade Secret Agreement”) will terminate as of the date of this
Separation Agreement, and shall be null and void and of no further force and
effect and neither party shall have any further obligation to the other pursuant
to the Employment Agreement or the Trade Secret Agreement, except as otherwise
specifically provided in this Separation Agreement.  Employee and Employer
represent that with the termination of the Employment Agreement and the Trade
Secret Agreement, except for this Separation Agreement, they have no other
present or future contract or agreement with each other, whether written or
oral, express or implied.  Nothing contained in this Section shall affect any
vested rights Employee may have to accrued benefits under the Sequa Stock Option
Plan, the Sequa Retirement Plan, the Sequa Corporation Supplemental Executive
Retirement Plan, the Sequa 401(k) Plan, the Sequa Medical and Dental Plans or
any other employee benefits plans maintained by Employer, all of which shall be
governed by their respective terms, except as modified by this Separation
Agreement.




3.

Consideration.  In consideration for signing this Separation Agreement and
compliance with the promises made herein, Employer agrees as follows:




(a)

Consulting Fee.  In exchange for Employee’s promises in Section 11 below and
provided Employer has received the letter from Employee in the form attached
hereto as Exhibit “C”, Employer shall pay to Employee a monthly consulting fee
of Thirteen Thousand Nineteen Dollars ($13,019), commencing for the month of
February, 2006 and for each of the next thirteen (13) consecutive months.  




(b)

2005 Bonus.  Employee shall be eligible to receive a bonus for 2005 in the
amount to be determined in accordance with the provisions of the Employer’s
Management Incentive Bonus Plan for Corporate Non-Executive Officers and
Corporate Staff, to be paid in a lump sum, less federal, state and local
withholding taxes, at the date bonuses are paid to other Corporate Executives of
Employer.




(c)

Medical and Dental Insurance.  If Employee elects to continue his current
medical and dental family coverage under Employer’s Medical and Dental Plans in
accordance with the continuation requirements of COBRA, the Employee shall pay
for premiums for such COBRA coverage for the applicable COBRA period, at his own
expense, in accordance with the terms of Employer’s Medical and Dental Plans.  




(d)

Life Insurance.  If Employee elects to maintain the “portable” portion of his
current MetLife Optional Life insurance in accordance with the requirements of
the plan and MetLife, the Employee shall pay for the premiums for coverage
during the period beginning on his last day of employment.  The basic life
insurance coverage will terminate on the last day of Employee’s employment and
Employee may, at his expense, convert such policy in accordance with the
requirements of the plan and MetLife.




(e)

Stock Options.  Stock options granted to Employee under the Sequa Corporation
1998 Key Employees Stock Option Plan (the “Stock Option Plan”) that are vested
and exercisable as of the Separation Date shall continue to be exercisable in
accordance with the terms of the Stock Option Plan and applicable federal
securities rules and regulations.  In accordance with the terms of Paragraph
7(e) of the Stock Option Plan, Employee will have three (3) months from the
deemed date of retirement (January 25, 2006) to exercise such options.  Except
as specifically provided in this paragraph (e), all other terms and conditions
applicable to such options under the terms of the Stock Option Plan and related
stock option agreements shall continue in full force and effect.




(f)

Automobile.  Upon Employee’s payment of Twenty Thousand Four Hundred Forty Five
Dollars ($20,445) to Employer by cashier’s check delivered on or before January
25, 2006 along with evidence of liability insurance, Employer shall transfer
possession and ownership to Employee of the company automobile (2004 Lincoln
Towncar) currently assigned to him.




(g)

Business Equipment.  Employer shall provide Employee with ownership of: the
laptop computer assigned to him, after all proprietary information and software
has been removed by Employer from said laptop computer. Employer and Employee
agree such used equipment is of nominal value.




4.

Revocation.  Employee may revoke this Separation Agreement for a period of seven
(7) days following the day Employee executes this Separation Agreement.  Any
revocation within this period must be submitted, in writing, to Martin
Weinstein, and state, “I hereby revoke my acceptance of our Separation
Agreement.”  The revocation must be personally delivered to Dr. Weinstein or his
designee, or mailed to Dr. Weinstein and postmarked within seven (7) days of
execution of this Separation Agreement.  This Separation Agreement shall not
become effective or enforceable until the revocation period has expired.  If the
last day of the revocation period is a Saturday, Sunday, or legal holiday in New
York, then the revocation period shall not expire until the next following day
which is not a Saturday, Sunday, or legal holiday.




5.

Employee’s General Release of Claims.  Employee knowingly and voluntarily
releases and forever discharges Employer, its affiliates, subsidiaries,
divisions, joint ventures, insurers, attorneys, actuaries, third party
administrators, successors and assigns and their current and former employees,
officers, directors, shareholders and agents thereof, and their employee
benefits plans and programs and their administrators and fiduciaries
(collectively referred to throughout this Separation Agreement as “Releasees”),
of and from any and all claims, known and unknown, which Employee has or may
have against Releasees as of the date of execution of this Separation Agreement
arising from Employee’s employment or directorships with Employer, specifically
excluding, however, any claims Employee may now or hereafter have arising from
any criminal conduct committed by Releasees, including, but not limited to, any
alleged violation of:  




Title VII of the Civil Rights Act of 1964, as amended;




The Age Discrimination In Employment Act, as amended;




The National Labor Relations Act, as amended;




The Civil Rights Act of 1991;




Sections 1981 through 1988 of Title 42 of the United States Code, as amended;




The Employee Retirement Income Security Act of 1974, as amended;




The Immigration Reform and Control Act, as amended;




The Americans with Disabilities Act of 1990, as amended;




The Workers Adjustment and Retraining Notification Act, as amended;




The Occupational Safety and Health Act, as amended;




The New York State Human Rights Law, as amended;




The New York State Civil Rights Law, as amended;




The New York State Wage Payment Laws, as amended;




The New York State Equal Rights Law, as amended;




The New York State Equal Pay Law, as amended;




The retaliation provisions of the New York State Workers’ Compensation and
Disability Benefits Laws, as amended;




The New York State Labor Law, as amended;




The New York Occupational Safety and Health Laws, as amended;




The New York City Human Rights Law, as amended;




The New York City Administrative Code and Charter, as amended;




Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;




Any public policy, contract, tort, or common law; or




Any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters.




Nothing contained in this Section shall affect any vested rights Employee may
have to benefits under the Sequa Stock Option Plan, the Sequa Retirement Plan,
the Sequa Corporation Supplemental Executive Retirement Plan, the Sequa 401(k)
Plan, or any other employee benefits plans maintained by Employer, which shall
be governed by their respective terms, except as modified by this Separation
Agreement.




6.

Employee’s Affirmations.  Employee affirms that he has not filed, caused to be
filed, or presently is a party to any claim, complaint, or action against
Releasees in any forum or form.  Employee further affirms that he has reported
all hours worked and has been paid and/or has received all leave (paid or
unpaid), vacation, compensation, wages, bonuses, commissions, stock options
and/or benefits to which he may be entitled and that no other leave (paid or
unpaid), vacation, compensation, wages, bonuses, commissions, stock options
and/or benefits are due to him, except as provided in this Separation Agreement.
 Employee furthermore affirms that he has no known workplace injuries or
occupational diseases and has been provided and/or has not been denied any leave
requested under the Family and Medical Leave Act, or state or local leave or
disability accommodation laws.  




7.

Employer’s Release of Claims.  Employer knowingly releases and forever
discharges Employee of and from any and all claims or causes of action, in law
or equity, that Employer has or may have against Employee as of the date of the
execution of this Separation Agreement, arising from Employee’s employment or
directorships with Employer, specifically excluding, however, any claims
Employer may now or hereafter have arising from any criminal conduct committed
by Employee, or any other conduct outside the scope of Employee’s employment
with Employer.  




8.

Employer’s Affirmations.  Employer affirms that it has not filed, caused to be
filed, or presently is a party to any claim, complaint, or action against
Employee in any forum or form.  Employer further affirms it is not aware of any
conduct by Employee which constitutes criminal conduct committed by Employee, or
any other conduct outside the scope of Employee’s employment with Employer.  




9.

Confidentiality.  Other than as required by law, Employee and the officers and
the Board of Directors of Employer each agree not to disclose any information
regarding the existence or substance of this Separation Agreement, except
Employee may disclose such information to his spouse, the officers and the Board
of Directors of Employer may disclose such information to individuals who need
to consent to or implement this Separation Agreement, and both parties may
disclose such information to their respective tax advisors and attorneys with
whom they choose to consult regarding their consideration of this Separation
Agreement.  




10.

Non-Disparagement.  Employee agrees not to defame, disparage or demean Employer,
its affiliates, subsidiaries, divisions, joint ventures, officers and Board of
Directors or their services in any manner whatsoever.  Employer agrees that its
officers and the Board of Directors shall not defame, disparage or demean
Employee or his services in any manner whatsoever.




11.

Consulting.  For a period of thirteen (13) months from and after Separation
Date, Employee shall be available on a reasonable basis, not to exceed Forty
(40) hours per month, to assist Employer with respect to any of the matters with
respect to which Employee had responsibilities prior to the Separation Date.
 This assistance by Employee is in consideration for the payment described in
Section 3(a) above.  The parties agree to work together so that such assistance
does not unreasonably interfere with Employee’s ability to seek and obtain other
employment.  Employee shall be reimbursed by Employer for reasonable travel,
lodging, telephone and similar expenses incurred in connection with such
availability.




12.

Cooperation.  Employee shall reasonably cooperate with Employer, third parties
that Employer expressly authorizes Employee to contact, and with Employer’s
attorneys in connection with such matters and/or any present or future, actual
or threatened, litigation or administrative proceeding involving Employer that
relates to events, occurrences or conduct occurring (or claimed to have
occurred) during the period of Employee’s employment by Employer.  This
cooperation by Employee, which is a material consideration for the undertakings
by the Employer of this Separation Agreement, shall include, but not be limited
to, (i) being reasonably available for interviews and discussions with
Employer’s counsel as well as for depositions and trial testimony;  (ii) if
depositions or trial testimony are to occur, being reasonably available and
cooperating in the preparation therefor as and to the extent that Employer or
its counsel reasonably request; (iii) refraining from impeding in any way
Employer’s prosecution or defense of any such litigation or administrative
proceeding; and (iv) cooperating fully in the development and presentation of
prosecution or defense of any such litigation or administrative proceeding.
 Employee shall not, nor shall he be expected to, be available to any degree or
on any basis that interferes materially with then-current employment, consulting
or other business obligations.  Employee shall be reimbursed by Employer for
reasonable travel, lodging, telephone and similar expenses incurred in
connection with such cooperation.




13.

Covenants.  




(a)

Confidential Information.  During the course of Employee’s employment with  the
Employer, Employee acquired and had access to Confidential Information and Trade
Secrets (as hereinafter defined) belonging to Employer, its affiliates,
subsidiaries, divisions and joint ventures (collectively referred to as
“Employer” throughout and for purposes of this Section 13).  Such Confidential
Information and Trade Secrets include, without limitation, business and
technical information, whatever its nature and form and whether obtained orally,
by observation, from written materials or otherwise, as for example: (i)
financial and business information, such as information with respect to costs,
commissions, fees, profits, sales, markets, mailing lists, strategies and plans
for future business, new business, product or other development, potential
acquisitions or divestitures, and new marketing ideas; (ii) product and
technical information, such as devices, formulas and compositions of matter and
processes relating to the manufacture of Employer’s products, designs, drawings,
specifications and blueprints of machinery and equipment, new and innovative
product ideas, methods, procedures, devices, data processing programs, software,
software codes, computer models, research and development projects, compositions
of matter and methods of manufacture of products under investigation in the
laboratories, pilot plants or plants of Employer; (iii) marketing information,
such as information on markets, end users and applications, the identity of
Employer’s customers, suppliers, and distributors, their names and addresses,
the names of representatives of Employer’s customers, distributors or suppliers
responsible for entering into contracts with Employer, Employer’s financial
arrangements with its distributors and suppliers, the amounts paid by such
customers to Employer, specific customer needs and requirements, leads and
referrals to prospective customers; and (iv) personnel information, such as the
identity and number of Employer’s other employees, their salaries, bonuses,
benefits, skills, qualifications, and abilities.  Employee acknowledges and
agrees that the Confidential Information and Trade Secrets are not generally
known or available to the general public, but have been developed, complied or
acquired by Employer at its great effort and expense and for commercial
advantage and, therefore, takes every reasonable precaution to prevent the use
or disclosure of any part of it by or to unauthorized persons. Confidential
Information and Trade Secrets can be in any form: oral, written or machine
readable, including electronic files.  




(b)

Non-Disclosure of Confidential Information.  Employee agrees he will not for so
long as the pertinent information or documentation remains confidential,
directly or indirectly duplicate, remove, transfer, use, disclose or disseminate
to any other person, organization or entity or otherwise use any Confidential
Information and Trade Secrets, or knowingly allow other persons to do so. This
restriction shall not apply to information in the public domain through no fault
of Employee and not as a result of a breach of this Separation Agreement or
prior breach of the Trade Secret Agreement.    In the event Employee becomes
legally compelled to disclose any of the Confidential Information or Trade
Secrets by a subpoena or court order, Employee will immediately advise Employer
of such subpoena or court order sufficient for Employer to seek a protective
order to avoid such disclosure.




(c)

Intellectual Property.  Employee agrees that any and all inventions,
discoveries, improvements, writings (including computer software), or
compilations which Employee conceived or made, either alone or jointly with
others during employment by Employer which relate to or are useful in the
business of Employer, will be the exclusive property of Employer and will be
regarded as Employer’s Confidential Information and Trade Secrets.  Employee
affirms he has fully disclosed all such inventions, discoveries, improvements,
writings or compilations to Employer. Employee further agrees he will assist
Employer, at Employer’s expense, and sign any and all documents necessary or
reasonably appropriate to assign to Employer Employee’s entire right, title and
interest in and to any and all inventions, discoveries, improvements, writings
or compilations, and to prepare and execute such documents as shall be necessary
or appropriate to permit the expeditious preparation, filing or prosecution of
such applications for patents or copyrights, or the issuance of patents or
copyrights thereon in the name of Employer in any countries and to protect the
same against infringement by others.




(d)

Non-Competition.  Employee acknowledges and agrees that Employer is engaged in a
highly competitive business and that by virtue of Employee’s high level position
and responsibilities with Employer and Employee’s access to the Confidential
Information and Trade Secrets, engaging in any business which is directly
competitive with Employer will cause it great and irreparable harm.
 Accordingly, Employee covenants and agrees that through and including the
conclusion of the consulting period referred to in Section 11 above, Employee
will not, without the express written consent of the Board of Directors of
Employer, directly or indirectly, own, manage, operate or control, or be
employed in a capacity similar to the position(s) and responsibilities held by
Employee with Employer, by any company or other business engaged in the design,
manufacture, marketing or sale of products and services which Employer currently
provides and for which Employee had responsibility or about which Employee
acquired Confidential Information or Trade Secrets.  Because Employee had
international responsibilities, in recognition of the international nature of
Employer’s business which includes the sale of its products and services
nationwide and internationally, this restriction shall apply in all areas of the
United States, Argentina, Australia, Brazil, China, England, France, Germany,
Holland, Hong Kong, India, Israel, Italy, Japan, Mexico, Portugal, Russia,
Singapore, South Africa, Spain, Sweden, Thailand and Wales, but only to the
extent that Employee gained knowledge while employed by Employer of its
finances, technology, business opportunities or marketing strategies in that
particular country.   Notwithstanding the foregoing, Employee may become
employed by a diversified company that has business units that compete with
Employer’s business units, provided Employee is not employed in such business
units, does not directly or indirectly assist such business units and does not
disclose any Confidential Information or Trade Secrets.




(e)

Non-Solicitation of Customers.  Employee acknowledges and agrees that during the
course and solely as a result of employment with Employer, he came into contact
with some of Employer’s customers and had access to Confidential Information and
Trade Secrets regarding Employer’s customers and distributors.  Consequently,
Employee covenants and agrees that through and including the conclusion of the
consulting period referred to in Section 11 above, Employee will not, directly
or indirectly, solicit or initiate contact with any customer, former customer or
prospective customer of Employer for the purpose of selling products or services
to the customer competitive with the products or services purchased by the
customer from Employer.  This restriction shall apply to any customer, former
customer or prospective customer of Employer with whom Employee had contact or
about whom Employee obtained Confidential Information or Trade Secrets during
the last two (2) years of his employment with Employer. For the purposes of this
Section 13, “contact” means interaction between Employee and the customer or
prospective customer which takes place to further the business relationship, or
making sales to or performing services for the customer or prospective customer
on behalf of Employer.




(f)

Non-Solicitation of Employees.  Employee acknowledges and agrees that solely as
a result of employment with Employer, Employee came into contact with and
acquired Confidential Information regarding Employer’s current employees as of
the Separation Date.  Accordingly, through and including the conclusion of the
consulting period referred to in Section 11 above, Employee shall not, either on
his own account or on behalf of any person or business entity solicit, or
endeavor to cause any current employee of Employer as of the Separation Date
with whom Employee came into contact or about whom Employee obtained
Confidential Information, to leave employment with Employer.  Employee further
agrees that, through the conclusion of the consulting period referred to in
Section 11 above, Employee will not become associated in business with, or hire
into a position that reports directly or indirectly to Employee, any current
employee of Employer as of the Separation Date who had been a salaried employee
of Employer within six (6) months prior to the date such business association
commences or was a general manager of Employer or a person who directly reported
to Employee, provided however, such restriction shall not apply to such
association where an employee of Employer responds to general advertising for a
position, provided further that such general advertising has not been initiated
by or on behalf of Employee, and Employee has not had any contact with such
employee of Employer regarding such general advertising.




(g)

Enforcement of Covenants.  Employee acknowledges and agrees that compliance with
the covenants set forth in this Section of this Separation Agreement is
necessary to protect the Confidential Information and Trade Secrets, business
and goodwill of Employer, and that any breach of this Section 13 or any
subparagraph hereof will result in irreparable and continuing harm to Employer,
for which money damages may not provide adequate relief.  Accordingly, in the
event of any breach of this Section 13 by Employee, Employer and Employee agree
that Employer shall be entitled to the following particular forms of relief as a
result of such breach, in addition to any remedies otherwise available to it at
law or equity:  injunctions, both preliminary and permanent, enjoining or
restraining such breach.




14.

Severability.  If any term or provision of this Separation Agreement or any
portion thereof is declared illegal or unenforceable by any court of competent
jurisdiction, such provision or portion thereof shall be deemed modified so as
to render it enforceable, and to the extent such provision or portion thereof
cannot be rendered enforceable, excluding the general release language, this
Separation Agreement shall be considered divisible as to such provision which
shall become null and void, leaving the remainder of this Separation Agreement
in full force and effect.




15.

Governing Law and Choice of Forum.  This Separation Agreement shall be governed
and construed in accordance with the laws of the state of New York without
regard to its conflict of laws provision.  In the event the Employee or the
Employer breaches any provision of this Separation Agreement, Employee and
Employer affirm that the Employee or the Employer may institute an action to
specifically enforce any term or terms of this Separation Agreement.  The
parties being desirous of having any disputes resolved in a forum having a
substantial body of law and experience with the matters contained herein, the
parties agree that any action or proceeding with respect to this Separation
Agreement shall be brought exclusively in the Supreme Court of the State of New
York, New York County, or in the United States District Court for the Southern
District of New York and the parties agree to the exclusive jurisdiction
thereof.  The parties hereby irrevocably waive any objection they may now or
hereafter have to the laying of venue of any such action in the said court(s),
and further irrevocably waive any claim they may now or hereafter have that any
such action brought in said court(s) has been brought in an inconvenient forum.
   




16.

Non-Admission of Wrongdoing.  The parties agree that neither this Separation
Agreement nor the furnishing of the consideration for this Separation Agreement
shall be deemed or construed at any time for any purpose as an admission by
either party of any liability or unlawful conduct of any kind.




17.

Indemnification.




(a)

Employee will continue to be indemnified with respect to any actions taken or
omissions occurring while he was an employee, officer and/or director
of Employer by any indemnity provisions contained in Employer’s and its
subsidiaries’ and affiliates’ respective Certificate of Incorporation and
By-Laws immediately prior to his last day of employment and by any directors and
officers insurance maintained by Employer.




(b)

The Employer agrees Employee shall participate, subject to the applicable terms
and conditions, in directors and officers liability insurance policies
applicable to all periods of time prior to the Separation Date, to the extent
the Employer provides such coverage for its other executive officers and
directors for such periods of time.  Nothing herein shall require Employer to
continue to maintain such coverages for its officers and directors generally.  




18.

Amendment.  This Separation Agreement may not be modified, altered or changed
except upon express written consent of both parties wherein specific reference
is made to this Separation Agreement.




19.

Entire Agreement.  This Separation Agreement sets forth the entire agreement
between the parties hereto, and fully supersedes any prior agreements or
understandings between the parties.  Employee acknowledges that he has not
relied on any representations, promises, or agreements of any kind made to him
in connection with his decision to accept this Separation Agreement, except for
those set forth in this Separation Agreement.




EMPLOYEE IS HEREBY ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO
REVIEW THIS SEPARATION AGREEMENT AND TO CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTION OF THIS SEPARATION AGREEMENT.




EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
SEPARATION AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.  




HAVING ELECTED TO EXECUTE THIS SEPARATION AGREEMENT, TO FULFILL THE PROMISES AND
TO RECEIVE THE SUMS AND BENEFITS IN SECTION “3” ABOVE, EMPLOYEE FREELY AND
KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS SEPARATION AGREEMENT
INTENDING TO WAIVE, SETTLE AND RELEASE, SUBJECT TO SECTION 5 ABOVE, ALL CLAIMS
HE HAS OR MIGHT HAVE AGAINST RELEASEES.




IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Separation Agreement as of the date set forth below:




/s/ Howard M. Leitner

Howard M. Leitner




Date: January 20, 2006







SEQUA CORPORATION




By: /s/Martin Weinstein

Martin Weinstein

Vice Chairman and Chief Executive Officer




Date: January 20, 2006





EXHIBIT A



















January 20, 2006










Sequa Corporation

200 Park Avenue

44th Floor

New York, NY 10166




Gentlemen:




Effective as of the close of business on January 25, 2006 I hereby resign as
Senior Vice President, Finance of Sequa Corporation (“Sequa”), and as member of
the Management Executive Committee of the Board of Directors of Sequa.  In
addition, I hereby resign from any other offices or positions that I hold in
Sequa Corporation, and its subsidiaries and related entities.

Very truly yours,




/s/Howard M. Leitner














EXHIBIT B




Offices held by Howard M. Leitner in domestic companies as of date of Separation
Agreement:




Company Name

Title(s)

  

After Six Inc.

Director

American Transit Corp.

Director

American Transit Leasing Company

Director

ARC Automotive, Inc.

Director

Atlantic Research Corporation

Director

Beacon Leasing Corporation

Director

Casco Investors Corporation

Director & Senior Vice President

Casco Products Corporation

Senior Vice President

Centor Center, Inc.

Director

The Centor Company

Director

Chromalloy American Corporation

Director

Chromalloy Castings Miami Corporation

Director

Chromalloy Finance Corporation

Director

Chromalloy Gas Turbine Corporation

Vice President

Chromalloy Holdings, Inc.

Director

Chromalloy Pharmaceutical, Inc.

Director

Glenrock Leasing Corporation

Director

Kollsman Manufacturing Company, Inc.

Director

MEGTEC Systems, Inc.

Director

MEGTEC Systems Australia Inc.

Director

MTS Asia, Inc.

Director

Priene Corporation

Director

Sequa Can Machinery, Inc.

Director

Sequa Capital Corporation

Director

Sequa Chemicals, Inc.

Director & President

Sequa Corporation

Senior Vice President, Finance

Sequa Corporation of Ohio

Director

Sequa Financial Corporation

Director

Sequa Foundation of Delaware

Vice President

Sequa Investments Corporation I

Director

Sequa Investments Corporation II

Director

Sequa Leasing Corporation

Director

Sequa Receivables Corp.

Director

Thermo Wisconsin, Inc.

Director

TPZ Corporation

Director

The Valley Line Company

Director

MEGTEC Systems S.A.S.

Member Committee on Authorizations & Appointments

Sequa Can Machinery Limited

Director




Also:

Chairman, Sequa Corporation Employee Benefits Plan Administrative Committee

Member, Sequa Corporation Management Executive Committee

Member, Sequa Corporation Pension Plan Investment Committee








EXHIBIT C










PERSONAL & CONFIDENTIAL

    

Martin Weinstein

Vice Chairman and Chief Executive Officer

Sequa Corporation

200 Park Avenue

New York, New York 10166




Re:

Separation Agreement and General Release




Dear Dr. Weinstein:




On January 20, 2006, I executed a Separation Agreement and General Release
between Sequa Corporation and me.  I was advised by Sequa, in writing, to
consult with an attorney of my choosing, prior to executing this Separation
Agreement and General Release.  




More than seven (7) calendar days have elapsed since I executed the
above-mentioned Separation Agreement and General Release.  I have at no time
revoked my acceptance or execution of that Separation Agreement and General
Release and hereby reaffirm my acceptance of that Separation Agreement and
General Release. Therefore, in accordance with the terms of our Separation
Agreement and General Release, I hereby request receipt of the consideration
described in Section 3 of that Separation Agreement.







Very truly yours,







/s/ Howard M. Leitner

Howard M. Leitner



